PER CURIAM.
The court below having rendered judgment for the plaintiff, all disputed questions of fact must be deemed to have been determined in his favor, and should not be disturbed by this court, unless such determination is so against the weight of evidence as to indicate prejudice, misapprehension, or passion, which does not appear in this case. We are unable to discover, however, from a careful examination of the evidence, that the plaintiff showed himself entitled to more than $153.
Judgment modified, by reducing the amount to $153 and appropriate costs in the court below, and, as modified, affirmed, with $15 costs to the appellant to be applied upon the judgment.